Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on May 4, 2021.  Application No. 16/638,708, is a 371 of PCT/EP2018/072134, filed August 15, 2018, and claims foreign priority to United Kingdom Applications Nos: UK 1713082.4, filed August 15, 2017; UK 1713085.7, filed August 17, 2017; UK 1713083.2, filed August 15, 2017; UK 1718563.8, filed November 9, 2017; UK 1718564.6, filed November 9, 2017; UK 1718565.3, filed November 9, 2017; UK 1721726.6, filed December 22, 2017; UK 1810983.5, filed July 4, 2018; UK 1812226.7, filed July 26, 2018; and UK 1812225.9, filed July 26, 2018.  In a preliminary amendment filed February 12, 2020, Applicant cancelled claims 14, 17, and 21, and added new claims 22-24.  Claims 1-13, 15, 16, 18-20, and 22-24 are pending. 
Election/Restrictions
Applicant’s elections without traverse of the invention of Group I and the species of Compound No. 7 in the reply filed on May 4, 2021, are acknowledged.  Claims 18-20 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Election was made without traverse in the reply filed on May 4, 2021.
Claims 1-10, 12, 13, 15, and 16 are examined below. 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 9, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Picard et al., U.S. Patent No. 5,254,589 (citing CAS Abstract).  The CAS Abstract for Picard discloses the following compounds and pharmaceutical compositions thereof.  

    PNG
    media_image1.png
    199
    705
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    199
    705
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    199
    834
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    199
    640
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    199
    769
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    199
    576
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    199
    673
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    226
    706
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    225
    545
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    199
    544
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    199
    705
    media_image11.png
    Greyscale

(Picard et al., citing the CAS Abstract for the compounds disclosed therein; see Picard et al., ‘589 patent, Col. 1, lns. 5-14, for pharmaceutical compositions of the compounds disclosed therein.)  These compound read on compounds of formula (I), wherein formula (I) Q is O; R1 is C1-C15 hydrocarbyl group, straight-chained or branched, or be or include cyclic group (phenyl); and R2 is a cyclic group (phenyl), substituted at the alpha-position.  

Claims 1, 5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Luckhurst et al.,48(5) Tetrahedron Letters 8878-8882 (2007) (citing CAS Abstract).  The CAS Abstract for Picard discloses the following compounds and pharmaceutical compositions thereof.  

    PNG
    media_image12.png
    139
    275
    media_image12.png
    Greyscale

(Luckhurst et al., citing the CAS Abstract for the compounds disclosed therein.)  These compound read on compounds of formula (I), wherein formula (I) Q is O; R1 is a C1 hydrocarbyl group (i.e., methyl); and R2 is a cyclic group (phenyl), substituted at the alpha-position.  
Conclusion
	Claims 1, 4, 5, 8, 9, 12, 15, and 16 are now allowed.
Claims 2, 3, 6, 7, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625